DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Response to Amendment
	The amendment on 10/28/2021 have been entered.  The 112 rejection on claim 17-30 have been withdrawn in light of claim amendments and response on page 7.  The 103 rejection on claims 16-23 and 25-30 have been withdrawn in light of claim amendments.  Claims 16-23 and 25-30 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 


Regarding claim 16, the closest prior art Wu et al. US 20140098308 teaches 
	an active matrix array (paragraph [0006] and figures 1-9 teaches the plurality of pixel units 121 are arranged as an array within the display panel 120, where each of the sub-pixel regions includes a Thin Film Transistor (TFT) 125, figures 1 and 2) comprising,
	pixels (pixel units 121);
	address rows (gate lines 127, 201) serving to control the pixels (121, 208), each address row (127, 201) extending between two opposite end terminals (figure 4), without cutting another row or forming a loop (as shown in figures 4-7), the address rows being made of a conductive metal material (paragraph [0006] teaches the gate line 127 are usually made of an opaque metal, 201);
	data columns (data lines 126, 205) serving to supply the pixels with electrical power (data lines transmits data which contains power), each data column extending between two opposite end terminals, without cutting another column (shown in figure 2) or forming a loop, the data columns being made of a conductive metal material (paragraph [0006] teaches the data lines 126 and the gate lines 127 are usually made of an opaque metal 201, 205); and
	for each pixel (121, 208), one or more transistors (Thin Film Transistor (TFT) 125) acting as a switch that allows an electrode specific to the pixel (121) to be electrically connected to a data column (126, 205; shown in figures 2-9) associated with the pixel (121, 208), which switch (125) is controlled via an address row (127, 201) thus associated with the pixel (121, 208),

	wherein each data column undulates continuously but non-periodically from one side to another side of a straight theoretical data line (figures 4-9; paragraph [0026], the gate lines 201 are periodically varying flexuous lines extending vertically and paragraph [0028], the data lines 205 are periodically varying flexuous lines extending horizontally) connecting the two end terminals of the data column (126, 205).
	Wu in view of Blum et al. US 6,871,951 teaches and renders obvious the active matrix array is part of an ophthalmic lens.
However, regarding claim 16, the prior art Wu in view of Blum taken either singly or in combination fails to anticipated or fairly suggest an active matrix array including the specific features where the transistors have longitudinal directions that are random or pseudo-random from neighboring transistors, in combination with all other claim limitations of claim 16.
With respect to claims 17-23 and 25-30, these claims depend on claim 16 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872